DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 2, 2021 and April 22, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP2007-112313; machine translation relied upon).
Regarding claim 1, Kobayashi teaches a tire comprising a tread portion with circumferential grooves (figure 6) where the tire is mounted on a normal rim and inflated to a normal pressure and contacted with a horizontal flat surface and loaded with a load of 80% of the maximum load (machine translation at pages 2-3), it would have been obvious to one of ordinary skill in the art to use a camber angle of 0 degrees because such is a neutral camber angle, and it would have been obvious to use a load of the maximum load (taken to meet the limitation of a normal load) in order to determine how the tire would perform at maximum load, where the longest ground contact is located at from 80-100% of the ground contact width W (machine translation at page 3), and the ratio of the ground contact length at the equator LC to the maximum ground contact length L is not particularly limited, thus teaching or suggesting that a ratio of LC/L > 1, overlapping the claimed range, as well as teaching or suggesting a specific embodiment where the ground contact length of the circumferential grooves is equal (figure 6), and it would have been obvious to one of ordinary skill in the art to use the same groove depth for the circumferential grooves because such is a well-known and conventional configuration with the predictable result of having functional circumferential grooves.
Regarding claim 2, this claim does not specify the first and second axial positions, so these positions are arbitrary with respect to this claim. Accordingly, setting the first and second positions at the circumferential grooves places the first and second virtual grooves coincident with the actual circumferential grooves of Kobayashi, where the ground contact lengths are equal to each other and equal to ground contact length at the equator (see figure 6 of Kobayashi). For such a configuration, the equations 1 and 2 simplify to d1 = d0 and d2 = d0, so the virtual line can be a straight line at the depth of the circumferential grooves of the tire, meeting the limitation of the circumferential grooves being in a range of from 90-110% of the distance from the outer surface of the tread to the virtual line at the position of each circumferential groove.
Regarding claim 3, similar to the configuration set out above, a first axial position spaced apart a distance of 40-55% of the half tread width places the position in the constant length zone, so the virtual line can still be straight across at the depth of the circumferential grooves of the tire, and a second axial position spaced apart at a distance of 75-85% of the half tread width is outside of all of the circumferential grooves, so the virtual line can arbitrarily be drawn to pass through at a depth d2 as claimed.
Regarding claim 4, for the configuration of claim 2 set out above, both α and β are multiplied by zero (LC – L1 or L2, where LC = L1 = L2) and are hence arbitrary, and can be set within the claimed ranges.
Regarding claim 5, for the configuration of claim 3 set out above, α is multiplied by zero (LC – L1, where LC = L1) and is hence arbitrary, and the second axial position spaced apart at a distance of 75-85% of the half tread width is outside of all of the circumferential grooves, so the virtual line can arbitrarily be drawn to pass through at a depth d2 and with a second correction coefficient β as claimed.
Claims 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as applied to claims 1-5 above, and further in view of Yamaguchi (US Pub. No. 2015/0251496).
Regarding claims 6-9, Kobayashi teaches lateral grooves (figure 6), but does not specifically disclose that the groove depth of each lateral groove at an axial position is not more than a distance from the radially outer surface of the tread to the virtual line at the axial position. Yamaguchi teaches providing lateral grooves 4 in the shoulder portion of the tire with a raised bottom portion 42 (paragraph [0086]; figure 6). It would have been obvious to one of ordinary skill in the art to use a raised bottom portion in the shoulder lateral groove as taught by Yamaguchi in the tire of Kobayashi in order to increase the rigidity of the shoulder portion. Such a configuration has a groove bottom significantly above the groove bottom of the circumferential grooves (see Yamaguchi at figure 6) and hence it will have a groove depth significantly smaller than that to the virtual line.
Regarding claims 10-18, Kobayashi teaches an axially inner first and axially outer second circumferential groove (figure 6), but does not specifically disclose that the groove depth of the second circumferential groove is larger than the groove depth of the first circumferential groove. Yamaguchi teaches using an axially outer circumferential groove depth Dsh with a ratio of depth to a center circumferential groove depth Dcc of 1.0 ≤ Dsh/Dcc ≤ 1.2 (paragraph [0064]; figure 2). It would have been obvious to one of ordinary skill in the art to use an outer circumferential groove with a greater depth as taught by Yamaguchi in the tire of Kobayashi in order to have an appropriate depth relationship between Dsh/Dcc (see Yamaguchi at paragraph [0064]). It is noted that Kobayashi teaches a range for the ratio w/W of the width dimension w of the location of the maximum ground contact length and the ground contact width W of 0.8-1.0 (machine translation at page 4) as well as teaching that a specific embodiment where the outer circumferential is right next to the portion with increased ground contact length (see figure 6), these teachings together suggesting that this groove can be in the increased ground contact portion, and for such a configuration the proportional groove depth limitation of claim 1 is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	September 29, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749